PER CURIAM.*
Salvador Zamora-Quintanilla appeals his guilty plea conviction and sentence for eon*388spiracy to possess with intent to distribute more than ten kilograms of cocaine in violation of 21 U.S.C. §§ 846, 841(a)(1). He argues that 21 U.S.C. § 841 is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Zamora-Quintanilla concedes that this court rejected his argument in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000), but asserts that he is raising it to preserve it for Supreme Court review. As the argument is foreclosed by circuit precedent, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.